Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5,7-16,18-20 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 20080285351 discloses threshold voltages grouped into bins as appears in paragraph 0132. USPN 6023426 discloses applying positive pulse voltages on word lines and bit lines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Yolanda L Wilson/Primary Examiner, Art Unit 2113